Title: To Thomas Jefferson from André Limozin, 31 March 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 31 Mch. 1787. Encloses Captain Joshua Oldner’s bill of lading for the “twelve Cases Catridge Boxes … consigned me for the use of the State of Virginia” and shipped on the Portsmouth bound for Norfolk. She is ready to sail with the “very First Fair wind,” and Limozin is sending another bill of lading by her to the governor of Virginia. His next letter will bring the note of expenses for these cases. “Captn. Oldner Seems [to] me to be a very cleaver man; he intends to continue Havre de Grace treade.” Limozin recommends him to TJ and if he has anything to send to Norfolk, it “must be ready against the month of July‥‥ His Ship [is] a good Strong new fast sailing Vessell, which as well as the Master deserves all preference and incouragement.” If TJ is surprised because he speaks so much in behalf of a master not consigned to Limozin’s house, it is because “it is our duty to do Justice to every Body.” Encloses also a letter from Mr. Oster.
